IN THE COURT OF APPEALS OF TENNESSEE
                   AT NASHVILLE


IN RE: ESTATE OF                      )
                                                  FILED
HAROLD L. JENKINS,                    )             May 6, 1998
                                      )
HUGH C. CARDEN and                    )         Cecil W. Crowson
DONALD W. GARIS as                    )        Appellate Court Clerk
Co-Executors of the                   )
Harold L. Jenkins Estate,             )     Sumner Probate
                                      )     No. 93P-30
      Plaintiffs/Appellees,           )
                                      )
VS.                                   )
                                      )     Appeal No.
JONI L. JENKINS and                   )     01A01-9709-CH-00500
KATHY L. JENKINS,                     )
                                      )
      Defendants/Appellants.          )


                      CONCURRING OPINION


      I concur with the Court’s decision on the ground that the summaries of Harold
L. Jenkins’s financial records indicate a lack of trustworthiness because of their
method of compilation and their incompleteness.



                                      _______________________________
                                      WILLIAM C. KOCH, JR., JUDGE